Citation Nr: 0943369	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  05-35 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder, to 
include as secondary to service-connected right ankle 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to 
September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  In September 2007, the Board 
remanded the case to the agency of original jurisdiction 
(AOJ) for additional development, and it now returns to the 
Board for appellate review. 

The Board notes that the Veteran had also filed a timely 
appeal with the denial of service connection for a right 
ankle disability.  However, while the appeal was in remand 
status, this claim was granted in a September 2009 rating 
decision.  As this decision represents a full grant of the 
benefit sought on appeal, this issue is no longer before the 
Board. 

Additionally, the Board observes that the Veteran has a 
raised a claim for a entitlement to total disability rating 
due to individual unemployability (TDIU rating).  This claim 
has not been adjudicated by the RO; hence, the claim is 
REFERRED to the RO for appropriate action.


FINDING OF FACT

Mechanical back syndrome is etiologically related to service-
connected right ankle condition.


CONCLUSION OF LAW

Mechanical back syndrome is proximately due to service-
connected right ankle disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein to grant service connection 
for mechanical back syndrome is a full grant of the benefits 
sought on appeal, no further action is required to comply 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 
2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) and the implementing regulations.

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

While this appeal was pending, VA amended 38 C.F.R. § 3.310, 
the regulation concerning secondary service connection. See 
71 Fed. Reg. 52,744 (September 7, 2006).  Effective October 
10, 2006, the section heading of 38 C.F.R. § 3.310 was 
retitled "Disabilities that are proximately due to, or 
aggravated by, service-connected disease or injury," and the 
text amended to include a new paragraph:

(b)	Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that 
is proximately due to or the result of a 
service-connected disease or injury, and not 
due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected disease 
or injury was aggravated by a service-
connected disease or injury unless the 
baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence establishing 
the current level of severity of the 
nonservice-connected disease or injury.  The 
rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of 
aggravation by deducting the baseline level 
of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

As this regulation was enacted after the Veteran filed his 
claim in October 2003, consideration of these requirements is 
not necessary in adjudicating this claim.  Moreover, a review 
of the record indicates that there is ample evidence from 
which a change in severity of the Veteran's back disability 
due to his service-connected right ankle disability may be 
determined.  

The Veteran contends that his service-connected right ankle 
disability results in an altered gait, which in turn has 
caused his back disability.  Service treatment records and 
post-service evidence reveal that the Veteran had fractured 
his right ankle in service, requiring surgery, and causing 
aggravation of a pre-existing right ankle disability.  Post-
service evidence, beginning with an August 2003 letter from 
Dr. SS reports that the Veteran had developed an antalgic 
gait.  Subsequent to these events, the Veteran developed 
symptoms of a thoracolumbar spine disorder, for which he 
receives frequent treatment.  At a June 2004 VA examination, 
the examiner diagnosed mechanical back syndrome, and other 
post-service private treatment records reflect diagnoses of 
thoracic and lumbar spine strain and degenerative disc 
disease of the thoracic spine.  Thus, the Veteran has a 
current diagnosis of a back disability. 

Additionally, the June 2004 VA examiner, upon a review of the 
record and examination of the Veteran, found that the 
Veteran's mechanical back syndrome at least as likely as not 
had resulted from an altered gait due to the disability of 
the right ankle.  He therefore, opined that the Veteran's 
mechanical back syndrome was secondary to his service-
connected right ankle disability.  

Thus, all requirements for a claim of entitlement to service 
connection for service connection on a secondary basis have 
been met.  Therefore, service connection for mechanical back 
syndrome is granted as secondary to service-connected right 
ankle condition.  


ORDER

Service connection for mechanical back syndrome is granted. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


